Citation Nr: 1630447	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  12-10 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to medications used to treat service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from March 1987 to May 1991, to include combat in Operation Desert Storm.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was remanded in April 2015 for evidentiary development.  

The Veteran testified before a Videoconference hearing in February 2015.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has determined that clarification of the September 2015 VA medical examination is necessary. The examiner noted that there were several "risk factors" associated with the development of sleep apnea; however, no mention was made as to if these factors are present in the Veteran, with a negative opinion being entered based solely on the absence of documented symptomatology in service and for many years thereafter.  A remedial opinion is requested.  

Accordingly, the case is REMANDED for the following action:

1.  Dispatch the claim to the examiner who conducted the September 2015 examination (if available) for the purposes of determining the etiology of the Veteran's current sleep apnea.  If it is deemed necessary, the Veteran should be scheduled for an examination to address the questions listed below.  The examiner must respond to the following:

   a) Is the Veteran's sleep apnea causally related to any 	incident or event of active service?

*The examiner's attention is drawn to the competent lay reports of snoring, both during and after service, forwarded by the Veteran and the Veteran's spouse.  Such lay complaints are to be taken as credible and must be considered in light of any of the "risk factors" for sleep apnea which may be found to be present in the Veteran.  

*The examiner should review the service treatment records and determine as to if there was any indication of elevated blood pressure or any abnormal weight fluctuations service which, according to previously attached medical literature, are suggestive of a risk for developing sleep apnea, In particular as noted in the record, these include age over 18 years, male gender,  and certain body habitus characteristics (thick neck) The relevance of these traits to the Veteran's service period and the potential onset of sleep apnea, to include as associated with reported snoring, should be discussed.  

*If the Veteran had alcohol or tobacco use in service, and if such usage formed the sole basis for the development of sleep apnea, such a fact is to be noted.  

b)  Is the Veteran's sleep apnea related, either causally or by aggravation, to service-connected disabilities, to include treatment for same?  

*The examiner should note that the Veteran is in receipt of service-connected compensation benefits for psychiatric and orthopedic disabilities which have mandated, from time to time, usage of narcotic medication as well as prescription sleep aids.  

*The examiner must discuss the effect of opiate or other prescribed medications in either causing, or aggravating beyond the natural course of the disease process, a sleep disorder such as current obstructive sleep apnea.  

FOR ALL OPINIONS, THE EXAMINER MUST PROVIDE A DETAILED EXPLANATION FOR THE CONCLUSIONS REACHED.  IF AN EXAMINATION IS DEEMED NECESSARY, THE VETERAN IS TO BE PROPERLY APRISED OF THE DATE AND LOCATION SO THAT HE MAY FULLY COOPERATE IN THE DEVELOPMENT OF HIS CLAIM.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, return the claim to the Board following issuance of an appropriate supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




